Citation Nr: 0530156	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to May 
1946.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for asbestosis. 

The Board finds that further evidentiary development is 
needed.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on their part.


REMAND

The veteran contends that he has asbestosis as a result of 
being exposed to asbestos aboard the U.S.S. Poole during 
service, including when it was decommissioned.  He has 
provided testimony (transcript of May 2005 hearing) and 
written statements (e.g., November 2001 and December 2001) 
concerning his exposure to asbestos during his military 
service and his lack of exposure to asbestos otherwise.  

The veteran also submitted reports from Dr. Richard B. 
Levine, a radiologist and "B reader", which show a 
diagnosis of asbestosis in September 2000, and findings 
consistent with ILO classification S-S, 1-0 on x-ray 
examination.  Dr. Levine stated that the combination of 
findings is diagnostic of previous occupational exposure to 
asbestos dust indicating asbestosis.  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.
 
With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-
125 (1997) (while holding that the veteran's claim had been 
properly developed and adjudicated, the Court indicated that 
the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service and 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure.  M21-1, Part 
VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

The record reflects that the RO obtained the veteran's 
service personnel records, which show that he served on board 
the U.S.S. Poole and the U.S.S. Crow as a seaman.  There is 
no indication in the personnel records as to whether the 
veteran was exposed to asbestos in any of these duty 
assignments, and the veteran concedes this point.  However, 
information provided by the U.S. Department of the Navy 
indicates that a seaman would have a "[m]inimal" 
probability of asbestos exposure.  See VA Memorandum dated 
May 2002; August 2002 rating decision; September 2003 SOC; 
May 2005 and July 2005 SSOCs.

Further review of the claims folder indicates that the 
veteran has not been afforded a VA pulmonary examination 
during the current appeal.  In statements dated September 
2005 and October 2005, the veteran's representative noted 
that no examination had been provided for the veteran and 
requested that the Board remand the claim for such an 
examination.  The Board agrees and, in light of the 
foregoing, finds that fundamental fairness to the veteran 
warrants a VA compensation and pension (C&P) examination 
specifically designed to elicit an opinion on etiology, or 
medical causation, as to the claimed asbestosis.  See 
38 C.F.R. § 3.159(c)(4) (2005).  


The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

This claim is REMANDED to the RO via the AMC for the 
following actions:

1.  Schedule the veteran for an 
appropriate examination to ascertain the 
nature and probable etiology of any 
current respiratory disorder.  The 
examiner should be requested to review 
all medical evidence associated with the 
veteran's claims folder and the veteran 
should be afforded a complete 
examination, to include all appropriate 
testing required to determine whether or 
not the veteran's respiratory complaints 
are products of asbestosis.  If a 
diagnosis of asbestosis is made, the 
examiner should comment on the veteran's 
reported in-service exposure to asbestos.  
The examiner should also render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed respiratory disorder is the 
result of in-service exposure to 
asbestos.  All opinions expressed must be 
supported by complete rationale.

2.  Following completion of the 
foregoing, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The appellant and his representative 
should be allowed an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action needs to be taken 
by the veteran until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 
 
